If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                   revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                              COURT OF APPEALS


ESTATE OF KINZIE RENEE CARLSEN, by                                   FOR PUBLICATION
MINDY CARLSEN and ALLEN CARLSON,                                     September 2, 2021
Personal Representatives,                                            9:05 a.m.

                Plaintiffs-Appellants/Cross-Appellees,

v                                                                    No. 351159
                                                                     Kalamazoo Circuit Court
SOUTHWESTERN MICHIGAN EMERGENCY                                      LC No. 2013-000353-NH
SERVICES, PC,

                Defendant-Appellee/Cross-Appellant,

and

BRONSON METHODIST HOSPITAL, ERIN K.
EFEREM, and RYAN S. SMITH,

                Defendants.


Before: TUKEL, P.J., and K. F. KELLY and GADOLA, JJ.

TUKEL, P.J.

        This professional negligence action arises from the June 30, 2012 death of seven-month-
old Kinzie Renee Carlsen at Bronson Methodist Hospital (Bronson). Plaintiffs Mindy Carlsen and
Allen Carlsen, as personal representatives of the Estate of Kinzie Renee Carlsen, appeal by right
from the trial court’s orders denying their motion for a new trial and granting defendant
Southwestern Michigan Emergency Services, PC’s (Southwestern), motion for taxed costs.
Plaintiffs also appeal the trial court’s order entering a judgment on the jury’s verdict of no cause
of action. On appeal, plaintiffs raise a Batson1 challenge, assert several instances of prejudicial
misconduct on the part of Southwestern’s counsel, and challenge the amount of taxed costs


1
 Batson v Kentucky, 476 US 79; 106 S Ct 1712; 90 L Ed 2d 69 (1986), as modified by Powers v
Ohio, 499 US 400; 111 S Ct 1364; 113 L Ed 2d 411 (1991).


                                                -1-
awarded to Southwestern. On cross-appeal, Southwestern challenges the trial court’s order
granting plaintiffs’ motion to approve payment of costs. Southwestern asserts that it was entitled
to recover its taxed costs from the Estate’s settlement with Bronson Methodist Hospital before
plaintiffs’ attorney recovered his costs and fees. We affirm the trial court’s orders entering a
judgment of no cause of action, denying plaintiffs a new trial, and granting plaintiffs’ motion for
payment of costs. In addition, we affirm, in general, the trial court’s award of taxable costs to
Southwestern, but reverse the amount of taxable costs awarded and remand for further proceedings
consistent with this opinion.

                                    I. UNDERLYING FACTS

         Just before 6:00 p.m. on June 27, 2012, Kinzie presented to the emergency department at
Bronson Methodist Hospital in Kalamazoo. She had a fever of 104.6 degrees Fahrenheit, a pulse
of 180, and a respiratory rate of 28. According to her medical chart, she was examined by second-
year resident Dr. Erin K. Eferem and Dr. Eferem’s supervising physician, Dr. Ryan S. Smith.
According to Kinzie’s chart, she was active with a strong cry; her ears, nose, mouth, and throat
were normal; the whites of her eyes were normal; and her pupils were equal, round, and reactive
to light. She was alert and displayed normal strength and muscle tone, her anterior fontanelle was
flat, and her neck was supple with a normal range of motion. A urinalysis showed an elevated
level of proteins but no sign of infection, and she had no diaper rash. She was given Motrin and
Tylenol for her fever and discharged at 8:45 p.m., by which time her temperature had decreased to
100.7 degrees Fahrenheit. It was recommended that her parents bring Kinzie back to the hospital
or follow up with her pediatrician in a few days.

        The next day, June 28, Kinzie’s father, Allen, noticed a lump on the side of Kinzie’s neck
that had not been there before. He took her to Bronson LakeView Hospital in Paw Paw, where
they were told that Kinzie had meningitis. Kinzie was intubated, given 900 milligrams of
intramuscular Rocephin—an antibiotic—and transferred by “baby bus” to Bronson in Kalamazoo;
at some point, she was put on a life support machine. Two days later, tests showed no brain
activity. Life support was withdrawn, and Kinzie was pronounced dead at 11:25 a.m. on June 30,
2012. Kinzie’s death certificate identifies her cause of her death as “Staphylococcal Sepsis and
Meningitis.”

        Kinzie’s parents, as personal representatives of Kinzie’s estate, filed a professional
negligence claim against Drs. Eferem and Smith, alleging that Bronson Methodist Hospital and
Southwestern were vicariously liable for the acts and omissions of Drs. Eferem and Smith.2 The
complaint alleged that the standard of care for an emergency-medicine physician confronted with
a patient that presented with Kinzie’s signs and symptoms required the physician to formulate a
differential diagnosis that included bacterial infection, order the diagnostic tests necessary to
confirm or eliminate that diagnosis, diagnose and treat a bacterial infection, keep the child in the
hospital for monitoring, and consult with experts in pediatrics or infectious diseases. Drs. Eferem




2
    Southwestern is a corporation that runs Bronson’s emergency room.


                                                -2-
and Smith were professionally negligent for failing to comply with this standard of care, and their
negligence proximately caused plaintiffs’ injuries and damages.

        In February 2015, the parties stipulated to the dismissal of Dr. Eferem with prejudice and
to the dismissal with prejudice of claims against Bronson arising from Dr. Eferem’s conduct. In
May 2018, plaintiffs and Bronson entered into a confidential settlement agreement. Plaintiffs
affirmed that they understood that costs incurred by their attorney’s firm as well as their attorney
fees would be deducted from the settlement funds. The remainder would go to the estate to be
distributed by the trial court. The trial court entered an order approving the agreement.3 About
the same time as the agreement to settle, the parties stipulated to dismiss Dr. Smith from the action
without prejudice. Plaintiffs proceeded to trial against Southwestern.

        Plaintiffs’ expert witnesses at trial were Dr. Joseph Cervia, Dr. Karen Jubanyik, and Dr.
Carolyn Crawford. Drs. Cervia and Crawford testified that, although Kinzie was in the early stages
of meningitis when she presented to Bronson on June 27, there was a window of opportunity for
effective treatment. Dr. Cervia explained that Kinzie had an overwhelming bacterial infection
caused by methicillin-resistant staph aureus (MRSA). Dr. Cervia stated that, although MRSA are
resistant to the antibiotics typically used to treat staph infections, there are antibiotics that still
work on the organism, and Vancomycin was the drug of choice used to treat MRSA. All three of
plaintiffs’ experts testified that if doctors had administered the antibiotic Vancomycin to Kinzie
on June 27, she would have survived. Dr. Jubanyik testified that Dr. Smith’s failure to administer
Vancomycin breached the standard of care for an emergency-medicine doctor.

         Southwestern’s expert witnesses were Dr. Francis McGeorge and Dr. David Talan.
Dr. McGeorge testified that Drs. Eferem and Smith complied with the standard of care: they did
exactly what he would have done, what he would have trained any resident to do, and what he
would have expected any colleague to do. He explained that even if the doctors had administered
antibiotics to Kinzie on June 27, the standard treatment that all doctors do is to administer the
antibiotics Rocephin and/or Amoxicillin, neither of which is effective against MRSA. In essence,
the defense experts testified, nothing that the standard of care called for the doctors to do for Kinzie
on June 27 would have changed the outcome. Dr. Talan confirmed that the evaluation of Kinzie
met the standard of care, and that there was nothing in textbooks or the guidelines regarding how
to treat MRSA infections that would have led the doctors to administer Vancomycin. Dr. Talan
also opined that the MRSA that Kinzie’s father had in his toe differed from the bacteria that caused
Kinzie’s death.4



3
  The settlement order prevented “disclosure of the terms of the settlement to any person other than
the parties, their attorneys, and appropriate court officials.” As such, we will not address the
settlement’s terms here.
4
 While providing Kinzie’s medical history, Allen told Dr. Eferem that he recently injured his toe
and had been treated at the local emergency room with antibiotics. After examining the toe and
discussing her evaluation with Dr. Smith, Dr. Eferem concluded that Allen had an unidentified
bacterial infection. She prescribed Keflex, an antibiotic. The parties disputed whether Kinzie



                                                  -3-
      The jury returned a five-to-two verdict of no cause of action. After several posttrial
motions were resolved, plaintiffs appealed and Southwestern filed a cross-appeal.

                                    II. BATSON CHALLENGE

        Plaintiffs first contend that defense counsel erroneously exercised a peremptory strike to
exclude a juror on the basis of race and sex, in violation of the United States and Michigan
Constitutions, and that the only remedy for the error is to vacate the jury’s verdict and remand the
matter for a new trial. We find no Batson violation.

                                  A. STANDARD OF REVIEW

       When reviewing a Batson challenge,

       the proper standard of review depends on which Batson step is before us. If the
       first step is at issue (whether the opponent of the challenge has satisfied his burden
       of demonstrating a prima facie case of discrimination), we review the trial court’s
       underlying factual findings for clear error, and we review questions of law de novo.
       If Batson’s second step is implicated (whether the proponent of the peremptory
       challenge articulates a race-neutral explanation as a matter of law), we review the
       proffered explanation de novo. Finally, if the third step is at issue (the trial court’s
       determinations whether the race-neutral explanation is a pretext and whether the
       opponent of the challenge has proved purposeful discrimination), we review the
       trial court’s ruling for clear error. [People v Knight, 473 Mich 324, 345; 701 NW2d
       715 (2005).]

A trial court’s finding “is clearly erroneous when no evidence supports the finding or, on the entire
record, this Court is left with a definite and firm conviction that a mistake has been made.” King
v Mich State Police Dep’t, 303 Mich App 162, 185; 841 NW2d 914 (2013).

                                           B. ANALYSIS

       “A Batson error occurs when a juror is actually dismissed on the basis of race or gender.”
People v Bell, 473 Mich 275, 293; 702 NW2d 128 (2005). To establish a Batson violation, the
opponent of a peremptory challenge must first establish a prima facie showing of discrimination.
This requires showing that:

       (1) he [or she] is a member of a cognizable racial group; (2) the proponent has
       exercised a peremptory challenge to exclude a member of a certain racial group
       from the jury pool; and (3) all the relevant circumstances raise an inference that the




contracted an infection from the toe, and whether Drs. Eferem and Smith were negligent by failing
to, in the words of plaintiffs’ attorney, put “two and two together” and treat Kinzie with antibiotics.




                                                 -4-
       proponent of the challenge excluded the prospective juror on the basis of race.
       [Knight, 473 Mich at 336.]

“[I]f the trial court determines that a prima facie showing has been made, the burden shifts to the
proponent of the peremptory challenge to articulate a race-neutral explanation for the strike.” Id.
at 337. The race-neutral explanation for the strike “need not rise to the level justifying exercise of
a challenge for cause.” Batson, 476 US at 97. Indeed, “Batson’s second step does not demand
articulation of a persuasive reason, or even a plausible one; ‘so long as the reason is not inherently
discriminatory, it suffices.’ ” People v Tennille, 315 Mich App 51, 63; 888 NW2d 278 (2016),
quoting Rice v Collins, 546 US 333, 338; 126 S Ct 969;163 L Ed 2d 824 (2006). “Finally, if the
proponent provides a race-neutral explanation as a matter of law, the trial court must then
determine whether the race-neutral explanation is a pretext and whether the opponent of the
challenge has proved purposeful discrimination.” Knight, 473 Mich at 337-338. At this third
stage, a trial court’s finding will turn largely on an assessment of credibility; therefore, “a
reviewing court ordinarily should give those findings great deference.” Batson, 476 US at 98 n
21.

        The United States Supreme Court held in JEB v Alabama ex rel TB, 511 US 127, 130-131;
114 S Ct 1419; 128 L Ed 2d 89 (1994), that intentional discrimination on the basis of gender
violated the Equal Protection Clause, US Const, Am XIV, “particularly where . . . the
discrimination serve[d] to ratify and perpetuate invidious, archaic, and overbroad stereotypes about
the relative abilities of men and women.” The Court explained that “[p]arties still may remove
jurors who they feel might be less acceptable than others on the panel; gender simply may not
serve as a proxy for bias. . . . Even strikes based on characteristics that are disproportionately
associated with one gender could be appropriate, absent a showing of pretext.” Id. at 143. The
Supreme Court noted, for example, that “challenging all persons who have had military experience
would disproportionately affect men at this time, while challenging all persons employed as nurses
would disproportionately affect women. Without a showing of pretext, however, these challenges
may well not be unconstitutional, since they are not gender or race based.” Id. at 143 n 16.

        In the present case, plaintiffs’ attorney raised a Batson challenge during voir dire when
defense counsel used a peremptory challenge to exclude Juror 5(c)—a pregnant, African-American
woman—from the jury. Juror 5(c) was the third juror to fill seat five, the first having been
dismissed for cause, and the second having been struck by Southwestern. When asked by the trial
court if there was anything it should be aware of regarding her suitability to serve as a juror in this
case, Juror 5(c) answered that she was 61/2 months pregnant, and stated, “Emotions, you know, all
that stuff.” The attorneys’ subsequent questions revealed that Juror5(c) had just graduated from
college with a degree in financial planning and anticipated attending graduate school to study
accounting. She believed that she would be able to evaluate the case on the basis of the facts and
the evidence, not on sympathy, and she said that, when making decisions, she leaned more toward
logic than toward passion and emotion. Defense counsel exercised a peremptory strike to excuse
Juror 5(c).

        Plaintiffs’ counsel requested a bench conference and immediately raised a Batson
challenge, stating that Juror 5(c) was the only “African American on that panel.” Defense counsel
replied: “It’s really simple. . . . She’s pregnant.” Plaintiffs’ counsel argued that, although
pregnancy was race-neutral, excluding Juror 5(c) because she was pregnant was nonetheless


                                                 -5-
discriminatory because pregnancy was a proxy for sex. Defense counsel explained that he liked
Juror 5(c)’s answers during voir dire, but this case was about the death of a seven-month-old child,
thus suggesting that the facts of the case would be particularly disturbing or stressful to Juror 5(c),
who was expecting her own child. Defense counsel said that he would have the same concern of
a male sitting on the jury whose wife was expecting. After the parties had argued their respective
positions, the trial court determined that defense counsel’s reason for peremptorily challenge
Juror 5(c) was not inherently discriminatory and allowed the challenge to go forward.

        The record in the present case supports the trial court’s finding that the reason offered by
defense counsel for excusing Juror 5(c) from the jury was not inherently discriminatory. Parties
may “remove jurors who they feel might be less acceptable than others on the panel” as long as
their reasons for doing so are not proxies for race or gender bias. See id. at 143. This case involved
the tragic death of a seven-month-old baby. The questions that defense counsel asked during voir
dire show that he was trying to impanel a jury that would put aside emotions when deciding the
case. He asked at least seven potential jurors—male and female—whether they made decisions
based more on emotion or on logic. Furthermore, defense counsel exercised only two peremptory
challenges, both of which were used on jurors who admitted to varying degrees that emotions
might affect their deliberations: Juror 5(b), who said that she was not sure she could focus on the
facts of the case because she was a very sympathetic person, described herself at one point as
“insanely sympathetic,” and characterized herself as tending to base decisions more on passion
than on logic; and Juror 5(c). Defense counsel’s exercise of peremptory strikes does not show a
pattern of striking jurors on the basis of their gender—by our estimation, three or four of the
impaneled jurors were women—but on counsel’s estimation of whether there were any indications
that a juror, for whatever reason, might not view the facts of the case with the level of dispassion
desired by the defense.5

        Because defense counsel’s reason for peremptorily challenging Juror 5(c) was not
inherently discriminatory, it survives plaintiffs’ Batson challenge. See Tennille, 315 Mich App
at 63 (holding that, at the second step of a Batson challenge, a race-neutral reason need not be
persuasive or plausible; “so long as the reason is not inherently discriminatory, it suffices”)
(quotation marks and citations omitted). Accordingly, the trial court did not err by determining
that Southwestern’s peremptory challenge was not race- or sex-based, and by allowing the
challenge to go forward. Because there was no Batson error, the trial court did not abuse its
discretion by denying plaintiffs’ motion for a new trial on the basis of this issue.

                                  III. VIOLATION OF MRE 408

        Plaintiffs next contend that defense counsel gratuitously and improperly revealed
plaintiffs’ settlement with Bronson in violation of MRE 408 and a prior order of the trial court,
and that counsel’s comment so prejudiced them that a new trial was warranted. We disagree.




5
 The record is unclear regarding whether there were three or four female jurors when voir dire
concluded. Either way, the number of female jurors clearly did not establish a pattern of defense
counsel making a concerted effort to exclude females from the jury.


                                                 -6-
                                   A. STANDARD OF REVIEW

        This Court reviews a trial court’s decision on a motion for a new trial and evidentiary
decisions for an abuse of discretion. Zaremba Equip Inc v Harco Nat’l Ins Co, 302 Mich App 7,
21; 837 NW2d 686 (2013). “An abuse of discretion occurs when the decision resulted in an
outcome falling outside the range of principled outcomes.” Hayford v Hayford, 279 Mich App
324, 325; 760 NW2d 503 (2008). “An error of law necessarily constitutes an abuse of discretion.”
Denton v Dep’t of Treasury, 317 Mich App 303, 314; 894 NW2d 694 (2016). “[A]n abuse of
discretion will normally not be found when addressing a close evidentiary question.” Pena v
Ingham Co Rd Comm, 255 Mich App 299, 303; 660 NW2d 351 (2003). Additionally, this court
reviews the interpretation of court rules de novo. Lamkin v Engram, 295 Mich App 701, 707; 815
NW2d 793 (2012). Finally, “[t]his Court reviews a trial court’s findings of fact for clear error.”
Kuhlgert v Mich State Univ, 328 Mich App 357, 368; 937 NW2d 716 (2019).

                                           B. ANALYSIS

       Plaintiffs argue that they are entitled to a new trial because defense counsel violated MRE
408 by stating that Bronson was dismissed from the case. MRE 408 provides, in relevant part:

               Evidence of (1) furnishing or offering or promising to furnish, or (2)
       accepting or offering or promising to accept, a valuable consideration in
       compromising or attempting to compromise a claim which was disputed as to either
       validity or amount, is not admissible to prove liability for or invalidity of the claim
       or its amount. Evidence of conduct or statements made in compromise negotiations
       is likewise not admissible.

         During trial, plaintiffs’ counsel asked Dr. Jubanyik about Kinzie’s vital signs taken at
Bronson. During this line of questioning, Dr. Jubanyik testified that Kinzie’s blood pressure had
not been recorded, she would expect to see a blood pressure test under the circumstances, and “if
the nurse didn’t do it (inaudible) a physician’s job to request.” Defense counsel objected on the
basis that there had been no claim that it was a violation of the standard of care to not tell the nurse
that she should take Kinzie’s blood pressure, there was no claim that any nurse did anything wrong
in this case, and “the hospital’s been dismissed from it.”

         Plaintiffs’ counsel immediately asked for a bench conference and, at the conference, asked
for the jury to be excused. After the jury was excused, plaintiffs’ counsel asserted that telling the
jury that Bronson was dismissed was error and he asked the trial court to tell the jury that Bronson
had not been dismissed. Rather than inform the jury that Bronson had not been dismissed (which
it in fact had been), the trial court told the jury that Bronson and plaintiffs had reached an agreement
and settled their dispute, Bronson was not present as a defendant, and the only defendant was
Southwestern. The trial court deemed the explanation both necessary and appropriate, given that
the case had repeatedly been called as “Carlsen versus Bronson Methodist Hospital” in the jury’s
presence.

       Southwestern’s comment that “the hospital’s been dismissed” did not violate MRE 408.
Defense counsel’s observation that Bronson had been dismissed was accurate and, on its face, was
not a statement about the existence or terms of a settlement—the hospital could have been


                                                  -7-
“dismissed” by stipulation or through summary disposition—or about any conduct related to the
settlement. For the same reasons, the statement did not violate the trial court’s prohibition against
“disclosure of the terms of the settlement to any person other than the parties, their attorneys, and
appropriate court officials.” There simply is no merit to plaintiffs’ allegation that the hospital’s
comment violated either MRE 408 or the trial court’s order. Plaintiffs assert that Brewer v Payless
Stations, Inc, 412 Mich 673; 316 NW2d 702 (1982) and Kueppers v Chrysler Corp Inc, 108 Mich
App 192; 310 NW2d 327 (1981),6 support their entitlement to a new trial. But both cases involved
situations in which the trial court concluded that the jury could learn details of settlement amounts.
Brewer, 412 Mich at 674-675; Kueppers, 108 Mich App at 197-198, 203; Brewer v Payless
Stations, Inc, 94 Mich App 281, 283-284; 288 NW2d 352 (1979), aff’d 412 Mich 673; 316 NW2d
702 (1982).7 The trial court in the present case did not admit evidence of settlement amounts.
Consequently, Kueppers and Brewer are of no help to plaintiffs.

        Plaintiffs contend that they suffered prejudice from defense counsel’s comment and the
trial court’s explanation to the jury that Bronson and plaintiffs had reached a settlement.
Specifically, plaintiffs point to two questions submitted by the jury to the trial court as evidence
that the jury was preoccupied with the settlement.8 Rather than explain how these questions show
that the Bronson settlement influenced the jury’s assessment of the case against Southwestern,
plaintiffs have essentially announced their position and left it to this Court to discover and
rationalize the basis for its claim. As such, the issue is abandoned. See Cheesman v Williams, 311
Mich App 147, 161; 874 NW2d 385 (2015) (“An appellant may not merely announce a position
then leave it to this Court to discover and rationalize the basis for the appellant’s claims; nor may
an appellant give an issue only cursory treatment with little or no citation of authority.”).

        We conclude that defense counsel’s statement that “the hospital’s been dismissed” did not
violate MRE 408 or the trial court’s order prohibiting disclosure of the terms of the settlement.
The trial court’s explanation to the jury that Bronson and plaintiffs had settled their dispute and
that Bronson was no longer a party to the litigation was accurate, reasonable, and arguably
necessary given how the case had been called during the first three days of trial. Plaintiffs have
not identified any prejudice from either defense counsel’s comment or the trial court’s explanation.




6
  “Although cases decided before November 1, 1990, are not binding precedent, MCR 7.215(J)(1),
they nevertheless can be considered persuasive authority.” In re Stillwell Trust, 299 Mich App
289, 299 n 1; 829 NW2d 353 (2012) (citation omitted).
7
  We cite this Court’s opinion in Brewer because it was referenced by our Supreme Court’s opinion
in Brewer and provides additional facts not addressed by our Supreme Court’s opinion.
8
  The questions were: (1) “Who were the nurses employed by? SWM[E]S v Bronson.”; and
(2) “Were the nurses or the Resident legally prevented from testifying on behalf of the defense due
to the settlement with Bronson? If not, why are there no character witnesses for the doctor?” The
trial court’s answer to the first question was “Bronson,” and it responded that the second question
was irrelevant to the proceedings.




                                                 -8-
For these reasons, the trial court did not abuse its discretion by denying plaintiffs’ motion for a
new trial on the basis of defense counsel’s comment.

                                 IV. ATTORNEY MISCONDUCT

        Plaintiffs next assert that defense counsel made multiple comments designed to incite the
jury’s passion and prejudice against plaintiffs’ counsel, which resulted in a verdict premised on
bias and prejudice rather than reasonable deliberation and, therefore, requires this Court to vacate
the jury verdict and remand for a new trial. We disagree.

                                   A. STANDARD OF REVIEW

        Claims of attorney misconduct are subject to harmless error review. Reetz v Kinsman
Marine Transit Co, 416 Mich 97, 102-103, 330 NW2d 638 (1982). “An attorney’s comments do
not normally constitute grounds for reversal unless they reflect a deliberate attempt to deprive the
opposing party of a fair and impartial proceeding.” Id. Reversal is required only when “the
prejudicial statements reveal a deliberate attempt to inflame or otherwise prejudice the jury, or to
deflect the jury’s attention from the issues involved.” Zaremba Equip, 302 Mich App at 21
(quotation marks and citation omitted). Additionally, as explained earlier, this Court reviews a
trial court’s denial of a motion for new trial for an abuse of discretion. Id.

                                           B. ANALYSIS

        A trial court may grant a new trial when the misconduct of the prevailing party materially
affected the substantial rights of the nonprevailing party. MCR 2.611(A)(1)(b). In Reetz, 416
Mich at 102-103, our Supreme Court provided the following framework for analyzing claims of
improper attorney conduct:

                 When reviewing an appeal asserting improper conduct of an attorney, the
        appellate court should first determine whether or not the claimed error was in fact
        error and, if so, whether it was harmless. If the claimed error was not harmless, the
        court must then ask if the error was properly preserved by objection and request for
        instruction or motion for mistrial. If the error is so preserved, then there is a right
        to appellate review; if not, the court must still make one further inquiry. It must
        decide whether a new trial should nevertheless be ordered because what occurred
        may have caused the result or played too large a part and may have denied a party
        a fair trial. If the court cannot say that the result was not affected, then a new trial
        may be granted. Tainted verdicts need not be allowed to stand simply because a
        lawyer or judge or both failed to protect the interests of the prejudiced party by
        timely action.

         Plaintiffs moved for a new trial in part on the basis that defense counsel’s comments were
attacks on plaintiffs’ counsel and intended to prejudice the jury. In rejecting this argument, the
trial court noted that this case was a “contentious” proceeding and that the attorneys had been
“very strong in their advocacy . . . very forceful in their—their arguments.” The trial court opined
that their “zealous advocacy” was within “the bounds of . . . good lawyering . . . within the context
of a trial.” The trial court further stated that its prior order limiting plaintiffs’ causes of action to


                                                  -9-
what they had asserted in their complaint had occasioned many objections from both parties, but
opined that counsels’ conduct, although perhaps displaying their frustrations with each other, did
not create an atmosphere of intimidation for the jury or taint the trial.

        Our review of the record convinces us that the trial court’s observations about the
attorneys’ conduct during the trial were fair and accurate. The parties fiercely disputed the
condition Kinzie was in when she arrived at Bronson on the evening of June 27; whether she was
properly examined and treated there; and whether antibiotics could have saved her life; counsel
even disputed the significance of facts upon which they agreed, such as Kinzie’s vital signs. Some
of defense counsel’s objections arose from a “hyper sensitivity,” as the trial court described it, to
any indication that plaintiffs’ counsel was trying to introduce new theories of negligence. Viewing
these objections in the context of the entire record makes clear that their purpose was not to distract
the jury, but to keep it focused on the relevant issues.

         Plaintiffs claim that defense counsel made several impermissible speaking objections, i.e.,
objections that contain “more information than the judge needs to rule on the objection,” and “are
often intended to influence the jury or the witness.” Zaremba Equip, 302 Mich App at 21 n 3.
Plaintiffs take exception to defense counsel’s statement that he wanted to “admonish Counsel and
instruct the jury of two things . . .” and they object to defense counsel’s comment made while
examining Dr. Talan that Mindy’s deposition testimony amounted a recalled memory from “a
person filing a lawsuit, seeking to get money, right” portraying them as avaricious and money-
grubbing. In our view, none of defense counsel’s objections appear to have been designed to attack
plaintiffs’ attorney or to distract, inflame, or prejudice the jury. Rather, they typify what the trial
court referred to as the attorneys’ frustrations with one another. Regarding defense counsel’s
observation about money, as Southwestern points out in its brief to this Court, plaintiffs’ attorney
stated during opening statement that plaintiffs were there “for one reason and one reason
only . . .money [because Southwestern didn’t] want to pay.” Plaintiff’s attorney then emphasized
this comment by stating that in America, “justice equals money.” If plaintiffs’ attorney’s
references to money implied a quest for justice, it seems incongruous for plaintiffs to claim that
defense counsel’s reference to money impugns their motives and paints them as avaricious.
Moreover, that all occurred in the context of a lawsuit, and juries are certainly well-aware that the
point of a lawsuit is for the plaintiff to recover money and for the defendant to avoid having to
pay. Given that, the comments had a limited ability to inflame the jury, as they did not convey
any information of which the jury otherwise would have been unaware.

        We conclude that the trial court was correct that the attorneys’ zealous advocacy for their
clients was within the bounds of good lawyering within the context of a trial. None of defense
counsel’s comments rise to the level of comments that warrant a new trial. See, e.g., Badalamenti
v William Beaumont Hosp-Troy, 237 Mich App 278, 290-91; 602 NW2d 854 (1999) (among other
improprieties, the attorney repeatedly and baselessly accused the opposing parties and their
witnesses of covering up their malpractice through conspiracy, collusion, perjury, fabrication, and
the destruction, alteration, and suppression of evidence, and insinuated that the defendants were
motivated by money and greed to cover up their alleged malpractice). On this record, we cannot
conclude that defense counsel’s comments were improper. The record simply does not support
plaintiffs’ assertion that defense counsel’s comments were unfairly prejudicial or designed to
distract the jury from the issues at hand. Accordingly, we conclude that the trial court did not



                                                 -10-
abuse its discretion by denying plaintiffs’ motion for a new trial on the basis of defense counsel’s
alleged misconduct.

                             V. SOUTHWESTERN’S TAXED COSTS

       Plaintiffs next raise several challenges to the amount of prevailing-party costs that the trial
court awarded Southwestern. Specifically, plaintiffs assert that Southwestern is not entitled to the
$2,350 claimed for taking the depositions of Drs. Jubanyik and Crawford and the $15,387.50 in
expert fees for Dr. William Barson. In addition, plaintiffs argue that an evidentiary hearing is
necessary to determine the bases and reasonableness of the $68,321.47 in expert fees awarded for
Dr. Talan, and the $50,676.99 in expert fees awarded for Dr. McGeorge. We agree in part.

                                   A. STANDARD OF REVIEW

        This Court reviews a trial court’s award of taxable costs under MCR 2.625 for an abuse of
discretion. Klinke v Mitsubishi Motors Corp, 219 Mich App 500, 518; 556 NW2d 528 (1996).
This Court also reviews for an abuse of discretion “the proper amount of taxable expert witness
fees,” Guerrero v Smith, 280 Mich App 647, 675; 761 NW2d 723 (2008), as well as a trial court’s
decision that an evidentiary hearing is not warranted, Kernen v Homestead Dev Co, 252 Mich App
689, 691; 653 NW2d 634 (2002). Whether a particular expense is taxable as a cost is a question
of law that this Court reviews de novo. Guerrero, 280 Mich App at 670.

                                            B. ANALYSIS

        “Costs will be allowed to the prevailing party in an action, unless prohibited by statute or
by [court] rules or unless the court directs otherwise, for reasons stated in writing and filed in the
action.” MCR 2.625(A)(1). “The power to tax costs is purely statutory, and the prevailing party
cannot recover such expenses absent statutory authority.” Guerrero, 280 Mich App at 670.
“Costs” or “taxable costs” are not the equivalent of “expenses.” Id. “ ‘While “expenses” is used
by the Michigan Court Rules in its generic sense, i.e., the reasonable charges, costs, and expenses
incurred by the party directly relating to the litigation, “costs” or “taxable costs” are strictly defined
by statute, and the term is not as broad . . . .’ ” Beach v State Farm Mut Auto Ins Co, 216 Mich
App 612, 621; 550 NW2d 580 (1996) (citation omitted; alteration in original). Accordingly, the
presumption that costs shall be allowed as a matter of course to the prevailing party “does not
mean . . . that every expense incurred by the prevailing party in connection with the proceeding
may be recovered against the opposing party.” Id. at 622 (citation omitted). Rather, “[t]he term
‘costs’ as used [in] MCR 2.625(A) takes its content from the statutory provisions defining what
items are taxable as costs.” Id. (second alteration in original).

                 1. EXPERT FEES FOR DRS. CRAWFORD AND JUBANYIK

      Plaintiffs object to the $2,350 taxed for the depositions of Drs. Crawford and Jubanyik.
We disagree.

       Plaintiffs argue that the trial court taxed $2,350 for the deposition transcripts of the
depositions of Drs. Crawford and Jubanyik. But the record shows that the cost was not assessed
for transcripts; rather, the cost was for the doctors’ time spent being deposed. MCR



                                                  -11-
2.302(B)(4)(a)(ii) authorizes a party to “take the deposition of a person whom the other party
expects to call as an expert witness at trial.” As explained by this Court in Kernen, 252 Mich App
at 692,

       MCR 2.302(B)(4)(c)(i) requires the trial court to direct the party obtaining
       deposition testimony from an expert to pay the expert a reasonable fee, unless a
       manifest injustice would result from the payment. Similarly, unless a manifest
       injustice would occur, MCR 2.302(B)(4)(c)(ii) also requires the trial court to direct
       an opposing party to pay a reasonable portion of the expenses incurred by a party
       in obtaining discoverable information from a retained expert who is not expected
       to testify at trial. In its discretion, the trial court may, but is not obligated to, require
       reimbursement for other discovery obtained by a party from the expert of the
       opposing party.

Additionally, the court rule “does not require that the deposition testimony of the expert be used
at trial before the trial court may award fees under the rule.” Id. at 693. It is indisputable that the
$2,350 at issue was for the deposition time of Drs. Crawford and Jubanyik, and plaintiffs do not
dispute that the doctors are entitled to a reasonable fee for time spent at a deposition, or that it is
improper to tax an expert’s reasonable fee for deposition time as a cost. Thus, the trial court did
not err by awarding as taxable costs $2,350 for the deposition time of Drs. Crawford and Jubanyik.

                              2. EXPERT FEES FOR DR. BARSON

        Plaintiffs object to the $15,387.50 taxed for Dr. Barson’s trial preparation, arguing that no
costs should be taxed because, three years before trial, Southwestern voluntarily chose to not use
Dr. Barson as a witness. We agree.

        Plaintiffs argue that Dr. Barson was “never anticipated or called to testify at trial.” This is
not an accurate statement of the record. The record clearly establishes that Dr. Barson was listed
as a potential expert witness on defense witness lists filed in February 2014. The record, however,
also shows that by the spring of 2016, Southwestern had decided not to use Dr. Barson as an expert
witness at trial and that Dr. Barson’s final invoice for a service rendered is dated May 2016. That
Southwestern essentially discharged Dr. Barson three years before trial raises the question of the
statutory authority to tax his fees as costs. The trial court determined that Dr. Barson’s fees were
taxable because Southwestern’s decision not to use Dr. Barson as an expert “[did] not diminish the
fact that it was a cost associated with employing that individual at some point.” The trial court is
correct that Southwestern incurred costs associated with employing Dr. Barson as an expert
witness, but the question we must answer is whether plaintiffs must pay those costs as taxed costs
even though Southwestern voluntarily chose, long before trial, to not use Dr. Barson as an expert
witness. Consequently, Dr. Barson never testified, either by deposition or at trial.

       MCL 600.2164(1), a subsection of the statute dealing with expert witness fees, states in
pertinent part:

               No expert witness shall be paid, or receive as compensation in any given
       case for his services as such, a sum in excess of the ordinary witness fees provided
       by law, unless the court before whom such witness is to appear, or has appeared,


                                                   -12-
       awards a larger sum, which sum may be taxed as a part of the taxable costs in the
       case.

The question presented here is whether the phrase “is to appear” applies to a witness who was not
deposed and did not testify at trial even though the case went to trial and resulted in a final verdict.
For the reasons explained here, we conclude that it does not. Instead, the phrase “to appear” applies
to witnesses who could have been called to testify at some point, either by deposition or through
trial testimony. The phrase “to appear” does not refer to the situation which took place here, in
which a case proceeded to trial and verdict but the witness gave neither deposition nor trial
testimony, notwithstanding language in other cases which could be read as authorizing witness
fees under such circumstances.

        “[I]t is well settled that, regardless of whether the expert testifies, the prevailing party may
recover fees for trial preparation.” Peterson v Fertel, 283 Mich App 232, 241; 770 NW2d 47
(2009).

       The language “is to appear” in MCL 600.2164 applies to the situation at bar in
       which the case was dismissed before defendant had a chance to call its proposed
       expert witnesses at trial. Furthermore, the trial court was empowered in its
       discretion to authorize expert witness fees which included preparation fees. [Id.,
       quoting Herrera v Levine, 176 Mich App 350, 357-358; 439 NW2d 378 (1989)
       (brackets omitted).]

Expert witness fees for trial preparation are compensable because

       It is not amiss to observe generally that few expert witnesses could testify properly
       or effectively without careful preparation and, on occasion, without necessary
       disbursement in the course of such preparation. For instance any medical or legal
       expert, testifying without preparation and confronted by a cross-examiner of
       competence, would find little comfort in the witness box. More important, his
       testimony would provide but little light for the trier or triers of fact. [Id. at 241-
       242, quoting State Hwy Comm’r v Rowe, 372 Mich 341, 343; 126 NW2d 702
       (1964).]

        This Court has repeatedly interpreted MCL 600.2164(1) to allow the prevailing party to
tax costs for an expert’s trial preparation, even if the case did not proceed to trial, provided that
the witness would have testified if there had been a trial. See, e.g., Home-Owners Ins Co v
Andriacchi 320 Mich App 52, 72-73; 903 NW2d 197 (2017) (holding that “a party may recover
expert fees under MCL 600.2164 where a case is dismissed before that expert can testify at trial”);
Peterson, 283 Mich App at 241 (case dismissed at summary disposition phase; taxing costs for
defendants’ expert witnesses who did not testify at deposition or trial was permitted because
witness would have testified if case had continued); Herrera v Levine, 176 Mich App 350, 357-
358; 439 NW2d 378 (1989) (taxing costs for defendants’ expert witnesses who did not testify at a
deposition or at trial because the case was dismissed at the summary disposition stage).

        In each of the cases cited, however, the reason that the prevailing party’s expert witness
did not testify was due to the case having been summarily dismissed before the witness was called


                                                 -13-
upon to testify, either by deposition or for trial. The present case is distinguishable from these
cases due to the fact that it was not a pretrial dismissal which obviated the need for Dr. Barson’s
testimony, but because Southwestern decided more than three years before the trial not to use him
as an expert witness. Interpreting the phrase “to appear” to include an expert whom the party who
hired the expert has determined, long before trial will, will not be a witness, conflicts with this
Court’s prior interpretation and application of MCL 600.2164’s phrase “to appear” as applying in
situations in which a case is dismissed before a defendant has “a chance to call its proposed expert
witnesses at trial.” Herrera, 176 Mich App at 357. Plaintiff had every chance to call Dr. Barson
at a deposition long before trial, but decided, for whatever reason, not to obtain his testimony. As
a result, Dr. Barson simply did not “appear” as a witness, and Southwestern had no need to prepare
his testimony.

        Prior to trial, a party’s proposed expert witness certainly qualifies as a witness who could
be called “to appear” at some point in the future. But that is no longer so after the proceedings
have concluded. At that point, all potential witnesses either have appeared or not. Consequently,
if a case goes to trial and reaches a final verdict then a trial court may tax costs only for those
witnesses who actually appeared, either through deposition, or trial testimony, or both, or who
would have appeared had the case not been dismissed before trial. Applied to the circumstances
of this case, no statutory authority supported the trial court’s order taxing costs for Dr. Barson’s
expert witness fees. Consequently, we reverse the portion of the trial court’s order taxing costs for
Dr. Barson’s expert witness fees.

                   3. EXPERT FEES FOR DRS. TALAN AND MCGEORGE

       Plaintiffs also contend that an evidentiary hearing was necessary to evaluate the basis for,
and the reasonableness of, the costs awarded for Drs. Talan and McGeorge. We agree.

       As this Court explained in Van Elslander v Thomas Sebold & Assoc, Inc, 297 Mich App
204, 218; 823 NW2d 843 (2012):

       An expert is not automatically entitled to compensation for all services rendered.
       Conferences with counsel for purposes such as educating counsel about expert
       appraisals, strategy sessions, and critical assessment of the opposing party’s
       position are not regarded as properly compensable as expert witness fees. Experts
       are properly compensated for court time and the time required to prepare for their
       testimony. In addition, the traveling expenses of witnesses may be taxed as costs,
       MCL 600.2405(1); MCL 600.2552(1); MCL 600.2552(5). [Brackets, quotation
       marks, and citations omitted.]

When the record is insufficient to enable this Court “to discern the actual hours expended for
taxable costs of court time from that attributable to conference and meeting time, which would not
necessarily be a taxable cost,” the remedy is a remand “for an evidentiary hearing to further
distinguish and recalculate those hours spent on taxable versus nontaxable costs.” Id. at 219
(citation omitted).

       Plaintiffs complain that Drs. Talan and McGeorge did not provide sufficient detail in their
invoices to show how much time was spent on particular tasks. The record shows that, in six years,


                                                -14-
Dr. McGeorge submitted three invoices. The first was dated May 7, 2018, and stated that from
June 2013 until the date of the invoice, he had “logged 61.5 hours in review of material, discussions
with you [Southwestern’s attorney] and your associates, as well as travel on this matter.” Dr.
McGeorge stated that his review “include[d] but was not limited to review of initial and subsequent
medical records, discussions with attorneys, preparation for deposition and trial twice (requiring
re-review of file), and review of depositions [listed].” At $400 an hour, the total charge was
$24,600.

        Dr. McGeorge’s second invoice was dated June 17, 2019, and stated that, since May 2018,
he had “logged 43 hours in review of materials, discussions with you and your associates, as well
as travel to Kalamazoo and expenses on this matter.” His review included but was not limited to
“review of initial and subsequent medical records, discussion with attorneys, review of literature,
preparation for trial (requiring re-review of file), and review of depositions from” the same people
listed in the May 2018 invoice, as well as Dr. McGeorge reviewing his own prior deposition
testimony in the case. At Dr. McGeorge’s new rate of $450 an hour, he billed Southwestern
$19,350.

        The final invoice was dated June 17, 2019. It stated that Dr. McGeorge had logged eight
hours of trial appearances, which he billed at his trial rate of $500 an hour. In addition, he charged
$2,475 “for expenses related to trial, travel, and accommodations.” The total charged on the
invoice was $6,475. None of the invoices establish whether Dr. McGeorge provided receipts to
document charges for the expenses he claimed. On each invoice, Dr. McGeorge offered to make
available more detailed billing information if required. Nevertheless, defense counsel explained
at the hearing on Southwestern’s motion for taxed costs that Dr. McGeorge was not required to
provide additional detail: counsel submitted the invoices to the insurance carrier, and the carrier
paid.

        Southwestern argues on appeal that the trial court did not abuse its discretion by denying
plaintiffs’ request for an evidentiary hearing because “the parties briefed the issue and the court
had ample information to assess the reasonableness of [Southwestern’s] costs.” But, with respect
to the costs taxed for Dr. McGeorge’s services, the trial court did not have sufficient information
to determine whether all of the expenses incurred for Dr. McGeorge’s services were taxable as
costs. Costs are taxable for Dr. McGeorge’s court time, preparation time, and travel expenses.
See Van Elslander, 297 Mich App at 218. But, in addition to these tasks, Dr. McGeorge’s invoices
also stated that he had “discussions with attorneys.” The invoices are not sufficient to allow the
trial court, or this Court, to determine whether these discussions are taxable because they were for
trial preparation, or are not taxable because they were for “educating counsel about expert
appraisals, strategy sessions, and critical assessment of the opposing party’s position.” See id.
Consequently, we remand to the trial court “for an evidentiary hearing to further distinguish and
recalculate those hours spent on taxable versus nontaxable costs.” See id. at 219.

        Regarding the trial court taxing Dr. Talan’s fees as costs, what stands out to us is $17,000
in “trial testimony cancellation fees” and an additional $17,000 in what appear to be combined
travel-time and trial testimony fees. Compensation for travel and trial testimony are both
compensable so, although a more detailed invoice regarding those charges would have been
helpful, a more detailed invoice for those expenses was not strictly speaking necessary. Dr. Talan’s
cancellation fees, however, are another matter. At the hearing on Southwestern’s motion for taxed


                                                -15-
costs, defense counsel justified taxing Dr. Talan’s trial testimony cancellation fees on the ground
that they were actual fees that Southwestern had to pay.9 On appeal, Southwestern justifies the
travel-time fees by explaining that travel is as necessary a part of testifying as is preparation and
that nothing prevents a trial court from compensating experts for travel-time and expenses.

        We agree that an expert witness’s travel expenses are compensable. Id. But, as discussed,
“costs,” or “taxable costs,” are not the equivalent of “expenses.” Guerrero, 280 Mich App at 670.
The presumption that costs shall be allowed as a matter of course to the prevailing party “does not
mean . . . that every expense incurred by the prevailing party in connection with the proceeding
may be recovered against the opposing party.” Beach, 216 Mich App at 622 (quotation marks and
citation omitted). “[T]he prevailing party cannot recover costs where there exists no statutory
authority for awarding them.” Id. at 621. The record before us fails to adequately establish a
statutory basis for all of Dr. Talan’s fees. As such, rather than make factual findings in the first
instance we remand to the trial court “for an evidentiary hearing to further distinguish and
recalculate those hours spent on taxable versus nontaxable costs.” See Van Elslander, 297 Mich
App at 219.10

       For the foregoing reasons, we affirm, in general, the trial court’s award of taxable costs to
Southwestern. However, we reverse the trial court’s specific order taxing costs related to Dr.
Barson and remand for an evidentiary hearing to establish the basis for the trial court’s order
awarding Southwestern the costs for the expert witness fees of Drs. McGeorge and Talan.

                           VI. DISBURSEMENT OF SETTLEMENT

       On cross-appeal, Southwestern contends that the trial court erred by allowing plaintiffs’
attorney to recover $192,096.61 in costs and fees from the Bronson settlement funds, and
disbursing the remainder of the funds to the estate without first ordering the payment of
Southwestern’s taxable costs. We disagree.

                                  A. STANDARD OF REVIEW

       This Court reviews for clear error a trial court’s distribution of proceeds in a wrongful-
death case. Reed v Breton, 279 Mich App 239, 241; 756 NW2d 89 (2009). Additionally, this
Court reviews the interpretation of statutes and court rules de novo. Id. at 242.




9
  Southwestern used the same justification for taxing more than $26,000 in media expenses to
prepare defense counsel’s trial exhibits.
10
   We note that neither plaintiffs nor Southwestern addressed whether any statutory authority exists
for Dr. Talan’s “cancellation fees.” We question whether any such statutory authority exists, but
we decline to address the issue in the first instance. Nevertheless, on remand, such fees are an
item which the trial court may review to determine whether there are both a legal and factual basis
for imposing them.


                                                -16-
                                          B. ANALYSIS

     1. SOUTHWESTERN’S ENTITLEMENT TO THE BRONSON SETTLEMENT FUNDS

        Southwestern, a nonparty to the Bronson settlement, argues that it may recover its taxable
costs from the settlement funds before the plaintiffs’ attorney recovers his costs and fees. We
disagree.

        Southwestern bases its legal argument that it is entitled to a portion of the Bronson
settlement funds on two cases, Mason v Cass Co Bd of Co Rd Comm’rs, 221 Mich App 1; 561
NW2d 402 (1997), and Hill v LF Transp Inc, 277 Mich App 500; 746 NW2d 118 (2008);
defendants, for their part, do not dispute that these cases should guide our analysis.11 We will
discuss each case in turn, but first we find it necessary to note that a settlement between parties is
not the result of a ruling on a motion and, therefore, is not a “verdict” subject to costs under MCR
2.403. Webb v Holzheuer, 259 Mich App 389, 392; 674 NW2d 395 (2003). Consequently,
Southwestern’s argument that its taxable costs may be paid from the Bronson settlement relies on
the wrongful death act, MCL 600.2922, which provides, in relevant part:

               (6) In every action under this section, the court or jury may award damages
       as the court or jury shall consider fair and equitable, under all the circumstances
       including reasonable medical, hospital, funeral, and burial expenses for which the
       estate is liable; reasonable compensation for the pain and suffering, while
       conscious, undergone by the deceased during the period intervening between the
       time of the injury and death; and damages for the loss of financial support and the
       loss of the society and companionship of the deceased. The proceeds of a
       settlement or judgment in an action for damages for wrongful death shall be
       distributed as follows:

                                               * * *

               (d) After a hearing by the court, the court shall order payment from the
       proceeds of the reasonable medical, hospital, funeral, and burial expenses of the
       decedent for which the estate is liable. The proceeds shall not be applied to the
       payment of any other charges against the estate of the decedent. The court shall
       then enter an order distributing the proceeds to those persons designated in
       subsection (3) who suffered damages and to the estate of the deceased for
       compensation for conscious pain and suffering, if any, in the amount as the court
       or jury considers fair and equitable considering the relative damages sustained by
       each of the persons and the estate of the deceased. If there is a special verdict by a



11
  Southwestern also relies on Bennett v Weitz, 220 Mich App 295; 559 NW2d 354 (1996), for the
proposition that Southwestern should have priority over plaintiffs’ attorney regarding receiving
funds from the Bronson settlement. We find it unnecessary to reach this issue, however, because,
as explained in greater detail later, Southwestern is entitled only to a portion of the Bronson
settlement proceeds, not funds directly from the settlement itself.


                                                -17-
       jury in the wrongful death action, damages shall be distributed as provided in the
       special verdict.

What we must now determine is whether Southwestern’s taxable costs should be taken from the
Bronson settlement or from that settlement’s “proceeds.” This distinction is important because the
wrongful death act addresses the disbursement of a settlement’s “proceeds,” not the entirety of all
funds received from a settlement. Id.

         We begin by examining this Court’s prior opinion in Mason. In Mason, the plaintiff’s
decedent was killed in a car accident and was the prevailing party following a jury trial. Mason,
221 Mich App at 3. The plaintiff, however, previously had rejected a mediation evaluation that
was higher than the jury award and, as such, the trial court imposed mediation sanctions against
the plaintiff to be paid from the jury verdict. Id. The plaintiff objected, arguing that the wrongful
death act prevented the trial court from ordering the mediation sanctions to be paid from the jury
verdict. Id. This Court began its analysis by examining the language of the wrongful death act,
stating:

       In its first sentence, § 6 provides: “In every action under this section the court or
       jury may award damages as the court or jury shall consider fair and equitable, under
       all the circumstances . . . .” In its next sentence, § 6 provides for the distribution of
       “[t]he proceeds of a settlement or judgment.” We conclude from the language and
       structure of this subsection that “[t]he proceeds” means an “award [of] damages as
       the court or jury shall consider fair and equitable, under all the circumstances.”
       Further, “all the circumstances” surrounding an award of damages certainly
       includes the court rules and their provision for mediation as an important tool to
       promote settlements, using mediation sanctions to promote that end. Thus, when
       § 6(d) limits the purposes for which “the proceeds” are to be used, that limitation
       applies to the “award [of] damages” which, in an appropriate case, has already been
       reduced as a sanction for rejecting a mediation evaluation.

                Moreover, we conclude that this is the most “fair and equitable” approach,
       as contemplated by the statute. If defendants are required to seek the recovery of
       mediation sanctions from decedent’s estate, they may well be able to make only
       partial, if any, recovery. Under § 6(d), most of the judgment amount will likely be
       used to pay medical, hospital, funeral, and burial expenses, along with payments to
       decedent’s survivors for their pain and suffering, loss of companionship and
       support, or other damages they may have suffered. The estate will receive payment
       only to the extent that damages were awarded because of decedent’s “conscious
       pain and suffering” before death. To the extent that defendants are unable to obtain
       full recovery of mediation sanctions from the estate, the penalty for rejecting the
       mediation evaluations is avoided. We will not “frustrate the intent behind the
       mediation sanctions rule . . . by giving estates immunity from the consequences of
       prosecuting meritless claims.” In re McDivitt Estate, 169 Mich App 435, 440; 425
       NW2d 575 (1988). [Id. at 5-6 (footnote omitted).]

The Mason Court then affirmed the trial court’s order allowing the mediation sanctions to be paid
from the jury’s verdict before it was paid to the estate of the plaintiff’s decedent. Id. at 6.


                                                 -18-
         This Court extended the rule from Mason regarding mediation sanctions in Hill, concluding
that a similar rationale applied to taxed costs. Unlike Mason, Hill dealt with taxed costs and the
distribution of settlement funds. Hill, 277 Mich App at 502. In Hill, the plaintiff’s decedent died
in a car accident; one of the defendants, Auto-Owners, insured the vehicle the decedent was driving
when that accident occurred. Id. at 502-504. Auto-Owners moved for summary disposition,
arguing that the decedent already had coverage from a different insurer. Id. at 504. The trial court
denied Auto-Owners’ motion and the case proceeded to arbitration; the plaintiff received a
favorable arbitration award and Auto-Owners appealed following that award. Id. On appeal, this
Court concluded that the trial court erred by denying Auto-Owners’ motion for summary
disposition. The trial court eventually taxed costs and ordered plaintiff to pay the taxed costs “from
any available property of the Estate as that property becomes available to fund such payment.” Id.
at 505 (quotation marks and citation omitted).

        The plaintiff then filed a new wrongful death lawsuit, to which Auto-Owners was not a
party, and received a monetary judgment following case evaluation and a settlement with the
defendants in that case. Id. at 506. Auto-Owners moved to intervene and sought payment of its
taxed costs from this new award. Id. The trial court denied Auto-Owners’ motion to intervene,
which Auto-Owners appealed. Id. at 506-507. The Hill Court concluded that the trial court erred
by denying Auto-Owners’ motion to intervene and then turned to the wrongful death act to
determine whether Auto-Owners was entitled to any of the new award. Id. at 508-509. The Hill
Court summarized Mason before holding that

               While this case involves costs taxed by the prevailing party in an appeal,
       and not the recovery of mediation sanctions, we see no basis to distinguish between
       the two. Part of the analysis in Mason was a refusal to frustrate the intent behind
       mediation sanctions by effectively giving estates immunity from sanctions where
       there are little assets in an estate. Although an award of costs to the prevailing party
       in an appeal does not serve the same purpose as mediation sanctions, it serves a
       similar purpose. And just as there is no purpose to allowing estates to escape
       mediation sanctions, there is no valid purpose to allowing estates the ability to
       escape an award of costs to the prevailing party. Accordingly, consistent with this
       Court’s decision in Mason, we hold that the proceeds of a wrongful death action
       are determined after the reduction for an award of costs in litigation arising from
       the wrongful death just as the award may be reduced for mediation sanctions under
       Mason. [Id. at 509-510 (citations omitted).]

Consequently, the Hill Court concluded that Auto-Owners was entitled to recover its taxable costs
from the plaintiff’s new award because that award “involve[d] the same essential claim”—i.e.,
which party, if any, was liable for the decedent’s death—as the claim at issue when Auto-Owners
was a named defendant. Id. at 510-511. Accordingly, Auto-Owners could tax its costs from the
plaintiff’s award before that award was distributed to the decedent’s estate. Id.

        When viewed together, Mason and Hill establish that mediation sanctions and taxed costs
may be removed from a settlement or judgment before its “proceeds” are paid to an estate under
the wrongful death act. Mason held that a “fair and equitable” approach should be used when
deciding whether sanctions should be taken from a settlement or judgment before its “proceeds”
are paid to an estate under the wrongful death act. Mason, 221 Mich App at 5-6. Hill then held


                                                -19-
that Mason’s rationale applied to taxed costs because, just as with mediation sanctions, “there is
no valid purpose to allowing estates the ability to escape an award of costs to the prevailing party.”
Hill, 277 Mich App at 510. Consequently, “consistent with this Court’s decision in Mason,” the
Hill Court held “that the proceeds of a wrongful death action are determined after the reduction
for an award of costs in litigation arising from the wrongful death just as the award may be reduced
for mediation sanctions under Mason.” Id. The Hill Court did not explicitly address Mason’s “fair
and equitable” framework for determining when an award should be reduced due to sanctions, but
Hill explicitly referenced Mason’s reasoning and stated that the same rule established in Mason
for mediation sanctions applied to taxed costs. Id. Thus, a trial court may tax costs from a
settlement or judgment before the proceeds are distributed to an estate under the wrongful death
act only when it would be “fair and equitable” to do so. Id.; Mason, 221 Mich App at 5-6.

        Here, the trial court concluded that it would not be appropriate to tax Southwestern’s costs
before distributing the Bronson settlement to Kinzie’s estate. The trial court’s decision certainly
creates the possibility that Kinzie’s estate may escape the award of costs to Southwestern and,
therefore, conflicts with our general public policy preference that prevailing parties have an
opportunity to collect sanctions and taxed costs. But that general policy preference is not an
absolute rule. Indeed, if it was an absolute rule then there would be no need for a “fair and
equitable” approach when determining whether costs or sanctions should be taken from a
settlement or judgment before those proceeds are paid to an estate.

         In ruling on Southwestern’s motion to tax costs directly from the Bronson settlement rather
than its proceeds, the trial court did not explicitly reference Mason or its “fair and equitable”
approach. But the trial court clearly balanced the equities and thoughtfully considered the impact
its ruling would have on the Bronson settlement. The trial court did not want the Bronson
settlement “to be ultimately undone” by allowing Southwestern to tax costs from it before
distributing any of those funds to Kinzie’s estate. In doing so, the trial court essentially balanced
Michigan’s public policy preference favoring settlements and the idea that Southwestern’s course
of action could have the effect of disincentivizing future settlements against the competing public
policy preference that prevailing parties be able to tax costs. The trial court’s order placed a higher
value on settlements than on Southwestern’s ability to fully recover its taxed costs, concluding
that this was the most “fair and equitable” outcome. We are not definitely and firmly convinced
that it erred by doing so. As such, we affirm the trial court’s order requiring Southwestern to tax
its costs from the Bronson settlement’s proceeds after the proceeds were paid to Kinzie’s estate.

                     2. ATTORNEY FEES OF PLAINTIFFS’ ATTORNEY

         Lastly, Southwestern nonetheless urges this Court to reverse the trial court’s order and
remand the matter for an evidentiary hearing to determine the basis and reasonableness of
plaintiffs’ attorney costs and fees. Southwestern has failed to provide any legal authority entitling
it to this relief.

        “[T]he recovery of costs advanced by an attorney to a client under a fee agreement is
governed by contract law.” Estate of Kalisek by Kalisek v Durfee, 322 Mich App 142, 149; 910
NW2d 717 (2017). Likewise, contract law also guides “a trial court’s authorization of the
distribution of proceeds from a successful wrongful-death suit in regard to costs incurred by the
plaintiff’s counsel.” Id. As already discussed, the trial court accepted the plaintiffs’ attorney’s


                                                 -20-
costs as “in the ballpark in terms of the expenses that would have been incurred” during the five
years before the settlement. The trial court also accepted the plaintiffs’ attorney’s representation
that those costs were advanced as part of the Estate’s action against Bronson. Further, plaintiffs
agreed on the record that they understood that their attorney would deduct his firm’s costs and
attorney fees from the gross amount of the settlement and that the net amount would go to the
Estate to be distributed. The trial court having determined that the costs and fees were reasonable,
necessary, and incurred, and there being no complaint about the fee agreement from plaintiffs, the
trial court did not err by disbursing the Bronson settlement funds according to the fee agreement.
Southwestern contends that the trial court did not make a record sufficient for appellate review.
To the contrary, the record is sufficient because neither the parties to the Bronson settlement
agreement nor the parties to the fee agreement have asked this Court to review either. Finally,
Southwestern has not cited any legal authority for the proposition that it may inject itself into the
contractual relationship between plaintiffs and their attorney. As such, the argument is abandoned
and we decline to address it further. See Cheesman, 311 Mich App at 161.

                                       VII. CONCLUSION

        Plaintiffs have failed to establish a Batson violation, a violation of MRE 408, or that
defense counsel made prejudicial statements revealing a deliberate attempt to inflame or otherwise
prejudice the jury. Therefore, we affirm the trial court’s order entering a judgment of no cause of
action and its order denying plaintiffs’ motion for a new trial. Given our affirmance of these two
orders, we need not address other issues the parties raised that were contingent on our vacating the
jury’s verdict and remanding for a new trial. We affirm in part and reverse in part the trial court’s
order granting Southwestern’s motion for taxed costs, and remand for further proceedings
consistent with this opinion. As for Southwestern’s cross-appeal, we affirm the trial court’s order
granting plaintiffs’ motion to approve payment of costs.

        Affirmed in part, reversed in part, and remanded for further proceedings consistent with
this opinion. We do not retain jurisdiction.

                                                              /s/ Jonathan Tukel
                                                              /s/ Kirsten Frank Kelly
                                                              /s/ Michael F. Gadola




                                                -21-